EXHIBIT(S) RETURNED FORM

Date: 1/26/2021

 

Style: _ Ex parte Cedric Richardson
Cause No(s): _ 1503620D

Appeal No(s): _02-19-00478-CR

| have received the following exhibit(s) or PSI fr is Seg Coutts of Appeals:

~~

Exhibit(s) Description: State’s Exhibits 155, 103, 187, 199, 4 and 165.

 

 

 

 

 

 

RIsTRIGT CibE RK
Received By: VM NG sSSPUNd Dept = 2
(SIGN)
TV WA SHIRO Date Rec’d: \ ~Zbo- Z|
(PRINT)

Note: Please sign and return this form to Clerk, Second Court of Appeals, Tim Curry
Criminal Justice Center, 401 W. Belknap, Suite 9000, Fort Worth, Texas, 76196-

0211.